Name: Commission Regulation (EU) 2015/1474 of 27 August 2015 concerning the use of recycled hot water to remove microbiological surface contamination from carcases (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  natural environment; NA;  deterioration of the environment;  foodstuff;  agri-foodstuffs;  natural and applied sciences;  agricultural activity
 Date Published: nan

 28.8.2015 EN Official Journal of the European Union L 225/7 COMMISSION REGULATION (EU) 2015/1474 of 27 August 2015 concerning the use of recycled hot water to remove microbiological surface contamination from carcases (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of 29 April 2004 of the European Parliament and of the Council laying down specific hygiene rules for food of animal origin (1), and in particular Article 3(2) thereof, Whereas: (1) Council Directive 98/83/EC (2) aims at protecting human health from the adverse effects of any contamination of water intended for human consumption by ensuring that it is wholesome and clean. Parts A and B of Annex I to that Directive set out the microbiological and chemical parameters to be met by water intended for human consumption. (2) Regulation (EC) No 852/2004 of the European Parliament and of the Council (3) lays down general rules for food business operators on the hygiene of foodstuffs, taking particular account of the principle concerning the general implementation of procedures based on hazard analysis and critical control points (HACCP). (3) Regulation (EC) No 852/2004 defines potable water as water meeting the minimum requirements laid down in Directive 98/83/EC. (4) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. It provides that food business operators are not to use any substance other than potable water to remove surface contamination from products of animal origin, unless the use of the substance has been approved in accordance with that Regulation. (5) Regulation (EC) No 854/2004 of the European Parliament and of the Council (4) lays down specific rules for the organisation of official controls on products of animal origin intended for human consumption and, in particular, lays down that those are to include audits of good hygiene practices and HACCP-based procedures. (6) Commission Regulation (EC) No 2073/2005 (5) lays down the microbiological criteria for certain microorganisms and the implementing rules to be complied with by food business operators when implementing the general and specific hygiene measures referred to in Regulation (EC) No 852/2004. (7) On 30 September 2010, the Panel on Biological Hazards of the European Food Safety Authority (EFSA) adopted a Scientific Opinion on the safety and efficacy of using recycled hot water as a decontamination technique for meat carcasses (6). (8) In its Opinion, EFSA concludes that recycled hot water is of the same efficacy as hot potable water for the reduction of microbiological surface contamination and, for its use, the microbiological risks associated with certain heat-resistant bacterial spores are considered as the main relevant risks. (9) Those risks can be controlled by ensuring that recycled hot water is subjected to a minimal heating temperature/time regime and to a renewal regime which ensure that microbiological and chemical parameters are within the requirements of potable water as laid down in Regulation (EC) No 852/2004 and therefore the risk of recycled hot water is not higher than for hot potable water. (10) In addition, EFSA identifies and defines HACCP criteria in order to obtain the expected efficacy of recycled hot water and to control the possible risks. In particular, those criteria include an obligation for food business operators to collect data on the presence and potential accumulation of certain bacterial spores in the hot recycled water used to remove microbiological surface contamination from carcases. (11) In view of the EFSA Opinion, taking into account that recycled hot water can be an additional tool to achieve the objectives of Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 2073/2005 and its use have an added value for environmental and energy-preserving reasons, it is appropriate to approve the use of recycled hot water by food business operators to remove microbiological surface contamination from carcases. (12) However, the use of recycled hot water must not affect the food business operator's duty to comply with the requirements of Union legislation on food hygiene, as laid down in Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 2073/2005. Such use should be integrated into HACCP-based systems and in no way it should be considered as a substitution for good hygienic slaughtering practices and operating procedures or as an alternative to comply with the requirements of those Regulations. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Food business operators may use recycled hot water to remove microbiological surface contamination from carcases in compliance with the conditions for use set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 55. (2) Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption (OJ L 330, 5.12.1998, p. 32). (3) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1). (4) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206). (5) Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1). (6) EFSA Journal 2010;8(9):1827. ANNEX Part I  Conditions of use of recycled hot water to remove microbiological surface contamination from carcases 1. The recycled hot water must be obtained from heating and recycling potable water in a closed and separated system. 2. The recycled water must be submitted to: (a) a minimal heating temperature/time regime before its application on carcases which must ensure compliance with microbiological parameters of the potable water; (b) a renewal regime at the appropriate frequency including, where necessary, skimming of gross particles, filtration and addition of potable water, which must ensure compliance with the chemical parameters of potable water. 3. The recycled hot water must only be applied on entire carcases or half carcasses of domestic ungulates and farmed game, under controlled and verified conditions. 4. The recycled hot water must not be applied on carcases with visible faecal contamination. 5. The application of recycled hot water on carcases must not result in any irreversible physical modification of the meat. 6. The application of recycled hot water on carcases must be performed before the carcases are placed in the chilling or refrigerating room. 7. The conditions in points 2 and 3 of this paragraph must be integrated in the procedures based on the hazard analysis and critical control point (HACCP) principles including at least the criteria set out in Part II. Part II  Minimum HACCP criteria and control parameters 1. Sampling of carcases for the purpose of assessing compliance within the meaning of Regulation (EC) No 2073/2005 must be carried out before the application of recycled hot water on carcases. 2. The minimal heating temperature/time regime applied to recycled water before its application on carcases must be continuously monitored by instrumental measurements, documented and recorded. 3. The compliance of the recycled water applied on carcases with the microbiological and chemical parameters set up for potable water must be verified periodically by testing of water, documented and recorded. 4. The compliance of the recycled water applied on carcases with indicator parameter of Clostridium perfringens set up for potable water be verified by periodic monitoring, documented and recorded.